Upon consideration of the present record, affidavit of appellee and briefs of the parties, appellant's motion for contempt is overruled without prejudice. Appellee's counter propositions, challenging the validity of the temporary and mandatory injunction granted in connection with our disposition of this appeal under the original opinion heretofore filed, are overruled; however, the issuance of such injunction is conditioned upon appellant furnishing to the clerk of this court a bond, in terms as required by law and in the sum of $200. Although appellant is already under bond fixed by the trial court, in connection with the judgment appealed from to this court, yet by reason of the additional relief here granted on appeal, further security is proper in order to be well within the statutory requirements in matters of injunction. This feature was inadvertently omitted from our original opinion, and is here made a part thereof, the same as if expressly provided for therein. Upon approval of such additional bond by the clerk of this court, a temporary writ of injunction, mandatory in nature, is accordingly ordered to issue, commanding appellee, Anita Sparks, to at once vacate the premises in suit; and to desist and refrain from interfering with the use, peaceable possession and enjoyment thereof by appellant, B. F. White, as prayed and as ordered in our original judgment.
Appellant's motion is overruled without prejudice; appellee's affirmative contentions in answer to said motion are also overruled.